DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 8, and 15, the term “translation estimate” renders the claim indefinite.  It is not clear of what encompasses and is meant by the term “translation estimate”.  The metes and bound of the claims cannot be ascertained by one having ordinary skill in the art.
Other claims are also rejected based on their dependency of the defected parent claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 7-8, 10-13, 15, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qu et al (IDS reference – US 9,866,286).
Regarding claim 1, as best understood, Qu et al disclose a receiving device (i.e. a head-mounted display (HMD) comprising a transceiver) (Abstract) in a line-of-sight (LOS) wireless communication system (claim 2), the receiving device comprising:
a processor that determines a rotational estimate and a translational estimate of the receiving device with respect to a sending device that is external to the receiving device (Fig 9 – 935, 940, 945; col 7, lines 19-45; col 14, lines 15-27; col 19, lines 4-24); and
a transmitter that is internal to the receiving device that sends feedback information to the sending device (col 21, lines 20-42),
wherein the feedback information is used by the sending device to determine an optimal beamforming matrix for LOS communications between the receiving device and the sending device (col 21, line 55 – col 22, line 20; claim 2), the feedback information comprising:
estimated rotational angles between the receiving device and the sending device and an estimated translational distance between the receiving device and the sending device, or an offset angle between a first plane of antennas of the receiving device and a second plane of antennas of the sending device, a normal vector of the first plane of antennas and the estimated translational distance (col 14, lines 16-27).
While patent drawings are not drawn to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz, 59 CCPA 866, 455 F.2d 1069, 173 USPQ 25 (1972).
The statements of intended use or field of use (i.e. that determines, that sends) are essentially method limitations or statements of intended or desired use.  Thus, these claims as well as other statements of intended use do not serve to patentably distinguish the claimed structure over that of the reference.  See In re Pearson, 181 USPQ 641; In re Yanush, 177 USPQ 705; In re Finsterwalder, 168 USPQ 530; In re Casey, 512 USPQ 235; In re Otto, 136 USPQ 458; Ex parte Masham, 2 USPQ 2nd 1647.
	See MPEP § 2114 which states:
	A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ 2nd 1647

	Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than functions.  In re Danly, 120 USPQ 528, 531.

	Apparatus claims cover what a device is not what a device does.  Hewlett-Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525, 1528.

	As set forth in MPEP § 2115, a recitation in a claim to the material or article worked upon does not serve to limit an apparatus claim.
Applicant is suggested to amend the claims with language such as “arranged to” or “configured to” for positively reciting the claimed invention and for distinguishing the claimed invention from the prior art in terms of structure.  However, such amendment to claims, if overcoming the prior arts, would require further consideration and/or search from the Examiner in order to determine the patentability of the claimed invention.

Regarding claims 3, 11, and 17, Qu et al disclose at least one single-element antenna coupled to the transmitter (col 4, lines 15-34).
Regarding claims 4, 12, and 18, Qu et al disclose at least one subarray of antenna elements coupled to the transmitter (col 4, lines 15-34).
Regarding claims 5, 13 and 19, Qu et al disclose the processor further capable of determining the estimated rotational angles between the receiving device and the sending device based on multiple angle-of-arrival directions determined for each subarray of the receiving device with respect to the sending device (col 8, line 25 – col 9, line 5; claim 2).
The statements of intended use or field of use (i.e. claim 5 – determines) are essentially method limitations or statements of intended or desired use.  Thus, these claims as well as other statements of intended use do not serve to patentably distinguish the claimed structure over that of the reference.  See In re Pearson, 181 USPQ 641; In re Yanush, 177 USPQ 705; In re Finsterwalder, 168 USPQ 530; In re Casey, 512 USPQ 235; In re Otto, 136 USPQ 458; Ex parte Masham, 2 USPQ 2nd 1647.
	See MPEP § 2114 which states:
	A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ 2nd 1647

	Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than functions.  In re Danly, 120 USPQ 528, 531.

	Apparatus claims cover what a device is not what a device does.  Hewlett-Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525, 1528.

	As set forth in MPEP § 2115, a recitation in a claim to the material or article worked upon does not serve to limit an apparatus claim.
Applicant is suggested to amend the claims with language such as “arranged to” or “configured to” for positively reciting the claimed invention and for distinguishing the claimed invention from the prior art in terms of structure.  However, such amendment to claims, if overcoming the prior arts, would require further consideration and/or search from the Examiner in order to determine the patentability of the claimed invention.

Regarding claim 7, Qu et al disclose the sending device (Fig 9 – console 910), the sending device receiving the feedback information sent from the receiving device and determining the optimal beamforming matrix for LOS communications between the receiving device and the sending device based on the feedback information (col 21, line 55 – col 22, line 20).
While patent drawings are not drawn to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz, 59 CCPA 866, 455 F.2d 1069, 173 USPQ 25 (1972).
The statements of intended use or field of use (i.e. receiving, determining) are essentially method limitations or statements of intended or desired use.  Thus, these claims as well as other statements of intended use do not serve to patentably distinguish the claimed structure over that of the reference.  See In re Pearson, 181 USPQ 641; In re Yanush, 177 USPQ 705; In re Finsterwalder, 168 USPQ 530; In re Casey, 512 USPQ 235; In re Otto, 136 USPQ 458; Ex parte Masham, 2 USPQ 2nd 1647.
	See MPEP § 2114 which states:
	A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ 2nd 1647

	Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than functions.  In re Danly, 120 USPQ 528, 531.

	Apparatus claims cover what a device is not what a device does.  Hewlett-Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525, 1528.

	As set forth in MPEP § 2115, a recitation in a claim to the material or article worked upon does not serve to limit an apparatus claim.
Applicant is suggested to amend the claims with language such as “arranged to” or “configured to” for positively reciting the claimed invention and for distinguishing the claimed invention from the prior art in terms of structure.  However, such amendment to claims, if overcoming the prior arts, would require further consideration and/or search from the Examiner in order to determine the patentability of the claimed invention.

Regarding claim 8, as best understood, the claim is rejected for similar reasons as stated in claims 1 and 7 above for a sending device.
The statements of intended use or field of use (i.e. that receives, that determines) are essentially method limitations or statements of intended or desired use.  Thus, these claims as well as other statements of intended use do not serve to patentably distinguish the claimed structure over that of the reference.  See In re Pearson, 181 USPQ 641; In re Yanush, 177 USPQ 705; In re Finsterwalder, 168 USPQ 530; In re Casey, 512 USPQ 235; In re Otto, 136 USPQ 458; Ex parte Masham, 2 USPQ 2nd 1647.
	See MPEP § 2114 which states:
	A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ 2nd 1647

	Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than functions.  In re Danly, 120 USPQ 528, 531.

	Apparatus claims cover what a device is not what a device does.  Hewlett-Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525, 1528.

	As set forth in MPEP § 2115, a recitation in a claim to the material or article worked upon does not serve to limit an apparatus claim.
Applicant is suggested to amend the claims with language such as “arranged to” or “configured to” for positively reciting the claimed invention and for distinguishing the claimed invention from the prior art in terms of structure.  However, such amendment to claims, if overcoming the prior arts, would require further consideration and/or search from the Examiner in order to determine the patentability of the claimed invention.

Regarding claim 10, Qu et al disclose the sending device further comprising the receiving device (Fig 9 – HMD 905).  While patent drawings are not drawn to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz, 59 CCPA 866, 455 F.2d 1069, 173 USPQ 25 (1972).
Regarding claim 15, the method claim is rejected for similar reasons as stated in the device(s) claims 1 and 7-8 as stated above.

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Allowable Subject Matter
Claims 2, 6, 9, 14, 16, and 20 are allowed over prior art.  However, 35 USC 112(b) rejection would be overcome and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2022/0224397 discloses methods, systems, and devices for wireless communications.  A receiving device may receive a signal over a first frequency from a transmitting device.  The receiving device may determine a set of angular offsets associated with communicating signals over a set of frequencies based on the angle of arrival of the signal, where each frequency of the set of frequency may be offset from the first frequency by a different amount.  The receiving device may indicate the set of angular offsets to the transmitting device.  The transmitting device may adapt a reception configuration for receiving signals from the receiving device, transmitting signal to the receiving device, or both based on the indication of the set of angular offsets.
US 11,296,428 discloses a first antenna array includes antenna panels including: first antenna panels arranged on a first circle having a first radius, each of the first antenna panels including antenna elements; and second antenna panels arranged on a second circle having a second radius, each of the second antenna panels including antenna elements, the second circle being concentric with the first circle at a center point, the second antenna panels being arranged at a first angle around the center point with respect to the first antenna panels, the first radius, the second radius, and the first angle being computed in accordance with wireless transmission conditions including: a line-of-sight distance to a second antenna array including third antenna panels arranged on two or more circles; and a carrier frequency of a line-of-sight wireless transmission between the first antenna array and the second antenna array.
US 11,005,541 discloses a method for transmitting feedback information by a terminal may comprise the steps of: measuring a channel; multiplying a first matrix associated with the measured channel by a transformation matrix, so as to obtain a second matrix and transmitting the obtained second matrix to a base station in a bit format.  In addition, the transformation matrix may be determined on the basis of an angle offset satisfying a predetermined condition.
US 10,326,500 discloses embodiments to support a head-mounted display (HMD) wirelessly coupled to a console.  The HMD includes a positional tracking system, a beam controller and a transceiver.  The positional tracking system tracks position of the HMD and generates positional information describing the tracked position of the HMD.  The transceiver communicates with a console via a wireless channel, in accordance with communication instructions, the communication instructions causing the transceiver to communicate over one directional beam of a plurality of directional beams.  The beam controller determines a change in the positional information. Based on the change to the positional information, the beam controller determines a directional beam of the plurality of directional beams.  The beam controller further generates the communication instructions identifying the determined directional beam, and provides the communication instructions to the transceiver.
US 8,229,017 discloses a method and apparatus for a communication system having a first transceiver device having a first plurality of antennas and a second transceiver device having a second plurality of antennas determines a channel estimation matrix describing a forward channel in which a signal travels from the first transceiver device to the second transceiver device.  The channel estimation matrix is decomposed to derive a unitary matrix and an upper triangular matrix.  A precoding matrix is developed using the upper triangular matrix, and the precoding matrix is used to control transmission of a modulated signal.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG P NGUYEN whose telephone number is (571)272-3445. The examiner can normally be reached Mon-Fri, 10:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK KEITH can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHUONG P NGUYEN/Primary Examiner, Art Unit 3646